Citation Nr: 1512944	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to December 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  This matter is now in the jurisdiction of the San Diego, California RO.  The Veteran appeared at a Decision Review Officer (DRO) hearing in February 2013; a transcript is in the record.


FINDING OF FACT

Any current diagnosis of PTSD is not based on a verified stressor; the preponderance of the evidence is against a finding that the Veteran's PTSD is related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2011, September 2011, and February 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 


The Veteran's service treatment records (STRs) and postservice VA treatment records have been secured.  The Veteran has not been afforded a VA examination in this matter.  In McLendon v. Nicholson, 20 Vet. App 79. (2006), the Court addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The Board concludes an examination and opinion with respect to the Veteran's claim for entitlement to service connection for PTSD is not needed because his alleged in-service stressors have not been corroborated despite thorough development.  There is no evidence establishing that any of his alleged stressors, including any involving fear of hostile military or terrorist activity, occurred in service.  As there is no indication of a corroborated in-service stressor, an examination is not warranted.  Id.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record includes adequate competent evidence to allow the Board to decide the matter on the merits.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires a medical diagnosis; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f). 

Pursuant to 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

VA treatment records show that the Veteran received a diagnosis of PTSD from a VA psychiatrist in March 2011.  An April 2011 VA treatment record shows that the Veteran was engaged in "war games" that he considered to be traumatic.  A November 2014 VA treatment record includes a diagnosis of PTSD related to this traumatic experience, which occurred during a training exercise.

The evidence of record does not show that the Veteran was diagnosed with PTSD in service, participated in combat, or was a prisoner of war. His STRs do not suggest any psychiatric distress or complaints.  No disabilities were noted in his April 1987 airborne examination.  He checked the appropriate boxes on his April 1987 airborne report of medical history to expressly deny experiencing depression or excessive worry, or nervous trouble of any sort. His statements alone are, therefore, insufficient to support a grant of service connection in this case.

The Veteran submitted a statement summarizing his alleged in-service stressors in May 2011.  They can be summarized as follows:

1.  His unit was attacked in the middle of the night by the "opposing force" (soldiers dressed in enemy attire) in his tent while in Fort Stewart, Georgia.  One soldier pointed his rifle an inch or two from the Veteran's face, and fired at him with a blank round; there were also mock grenades going off.

2.  While participating in desert war games/training, he was required to connect pallets to the bottom of helicopters as they hovered above; he reported that on several occasions the helicopters would drop too low and this would force him to jump from the pallet to save his own life.

3.  During basic training, a trainee failed to throw a grenade and the drill instructor was required to throw the grenade and then wrestle the trainee to the ground for cover; this happened in front of the Veteran.

In July 2012, the RO made a formal finding that the evidence of record was insufficient to submit a request to the JSRRC and/or the Marine Corps and National Archives and Records Administration (NARA) records departments for corroboration.

During the DRO hearing in February 2013, the Veteran only testified as to the first stressor.  He testified that he fell asleep after being placed on guard duty while stationed at Fort Stewart, Georgia and that his tent was attacked by 15 to 20 other soldiers (the opposing force) in the middle of the night.  There was smoke from "bang grenades" and one soldier approached the Veteran with a rifle, put the muzzle right in his face, and "unloaded his clip right in [the Veteran's] face."  The Veteran testified that his whole life flashed before him and he thought he died.

To the extent that the Veteran argues that his claimed stressors are related to his "fear of hostile military or terrorist activity," the Board finds that his service personnel records do not show service in a location involving exposure to hostile military activity as all stressor events claimed by the Veteran occurred during training.  Thus, his reported PTSD stressor must be corroborated in order for service connection for PTSD to be warranted.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (holding that the relaxed evidentiary burden of 38 C.F.R. § 3.304(f) applies only in the limited context of a stressor involving fear of hostile military or terrorist activity).

As noted, there has been a formal finding that the evidence of record was insufficient to submit a request to either the JSRRC and/or the NARA records departments for corroboration.  Service connection must therefore be denied because there is no evidence that any current PTSD diagnosis is related to any corroborated stressors shown to have occurred during active duty service.

In conclusion, the preponderance of the evidence is against finding that the Veteran's PTSD is related to his active duty service.  Accordingly, the benefit of the doubt doctrine is not applicable and service connection for PTSD is not warranted.  38 U.S.C.A. § 5107.


ORDER

Service connection for posttraumatic stress disorder is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


